Exhibit 10.5

 

 

2017-A SERVICING SUPPLEMENT

 

to the

 

SECOND AMENDED AND RESTATED
SERVICING AGREEMENT

 

dated as of July 22, 2005,
as amended and restated as of December 1, 2015

 

among

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer for the Collateral Specified Interests
and the 2017-A Reference Pool and as Lender,

 

CAB EAST LLC and
CAB WEST LLC,
each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,”
as a Titling Company

 

and

 

HTD LEASING LLC,
as Collateral Agent

 

Dated as of March 1, 2017

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

 

1

 

Section 1.1.

 

Usage and Definitions

 

1

ARTICLE II REFERENCE POOL

 

1

 

Section 2.1.

 

Acknowledgment

 

1

ARTICLE III SERVICING OF LEASES AND LEASED VEHICLES

 

2

 

Section 3.1.

 

Engagement

 

2

 

Section 3.2.

 

Collection of Payments; Extensions and Amendments

 

2

 

Section 3.3.

 

Servicer’s Reallocation of Leases and Leased Vehicles

 

2

 

Section 3.4.

 

Servicer Reports and Compliance Statements

 

3

 

Section 3.5.

 

Notices Under Servicing Agreement

 

4

 

Section 3.6.

 

Sarbanes-Oxley Certificates

 

5

 

Section 3.7.

 

Securities and Exchange Commission Filings

 

5

 

Section 3.8.

 

Review of Servicer’s Records

 

5

 

Section 3.9.

 

Servicer’s Authorized and Responsible Persons

 

5

 

Section 3.10.

 

Servicer’s Fees

 

5

 

Section 3.11.

 

Servicer’s Expenses

 

6

ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

 

6

 

Section 4.1.

 

Bank Accounts

 

6

 

Section 4.2.

 

Investment of Funds in Bank Accounts

 

7

 

Section 4.3.

 

Deposits and Payments

 

8

 

Section 4.4.

 

Advances.

 

9

 

Section 4.5.

 

Payment of Advances

 

10

 

Section 4.6.

 

Reserve Account Draw Amount

 

10

 

Section 4.7.

 

Direction to Indenture Trustee for Distributions

 

10

ARTICLE V SERVICER

 

10

 

Section 5.1.

 

Servicer’s Representations and Warranties

 

10

 

Section 5.2.

 

Indemnities of Servicer

 

11

 

Section 5.3.

 

Reference Pool Servicer Termination Events

 

11

 

Section 5.4.

 

Servicer May Own Exchange Note and Notes

 

11

ARTICLE VI TERMINATION

 

12

 

Section 6.1.

 

Clean-Up Call

 

12

 

Section 6.2.

 

Termination of Servicing Supplement

 

12

ARTICLE VII OTHER AGREEMENTS

 

12

 

Section 7.1.

 

No Petition

 

12

 

Section 7.2.

 

Conflict with Servicing Agreement

 

12

ARTICLE VIII MISCELLANEOUS

 

13

 

Section 8.1.

 

Amendments

 

13

 

Section 8.2.

 

Benefit of Agreement; Third-Party Beneficiaries

 

13

 

Section 8.3.

 

GOVERNING LAW

 

13

 

Section 8.4.

 

Severability

 

13

 

Section 8.5.

 

Headings

 

13

 

Section 8.6.

 

Counterparts

 

13

 

 

 

 

 

Exhibit A

 

Form of Monthly Investor Report

 

EA-1

 

i

--------------------------------------------------------------------------------


 

2017-A SERVICING SUPPLEMENT, dated as of March 1, 2017 (this “Supplement”), to
the Second Amended and Restated Servicing Agreement, dated as of July 22, 2005,
as amended and restated as of December 1, 2015 (the “Servicing Agreement”),
among FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Servicer for the Collateral Specified Interests and the 2017-A Reference Pool
and as Lender under the Credit and Security Agreement, CAB EAST LLC, a Delaware
limited liability company, and CAB WEST LLC, a Delaware limited liability
company, each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,” as a Titling Company, and HTD
Leasing LLC, as Collateral Agent.

 

BACKGROUND

 

The Borrowers and the Lender have determined to issue the 2017-A Exchange Note
and to designate the 2017-A Reference Pool under the Credit and Security
Agreement and the Exchange Note Supplement.

 

The parties have determined to enter into this Supplement according to
Section 2.3 of the Servicing Agreement to acknowledge the designation of the
2017-A Reference Pool and identify the additional obligations required of the
Servicer for the 2017-A Reference Pool and the 2017-A Exchange Note.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Supplement are defined in Appendix 1 to the 2017-A Exchange Note
Supplement, dated as of March 1, 2017 (the “Exchange Note Supplement”), to the
Second Amended and Restated Credit and Security Agreement, dated as of July 22,
2005, as amended and restated as of December 1, 2015 (the “Credit and Security
Agreement”), among CAB East LLC and CAB West LLC, as Borrowers, U.S. Bank
National Association, as Administrative Agent, the Collateral Agent and Ford
Credit, as Lender and Servicer, or in Appendix A to the Credit and Security
Agreement.  Appendix 1 and Appendix A also contain usage rules that apply to
this Supplement.  Appendix 1 and Appendix A are incorporated by reference into
this Supplement.

 

ARTICLE II
REFERENCE POOL

 

Section 2.1.           Acknowledgment.  The parties acknowledge that the Leases
and Leased Vehicles listed in Schedule A to the Exchange Note Supplement have
been allocated to the Reference Pool designated as the “2017-A Reference Pool”
under the Exchange Note Supplement.  References in this Supplement or in any
other Transaction Document to “Leases” and “Leased Vehicles” will be to the
Leases and Leased Vehicles then allocated to the 2017-A Reference Pool, unless
the context otherwise requires.

 

--------------------------------------------------------------------------------


 

ARTICLE III
SERVICING OF LEASES AND LEASED VEHICLES

 

Section 3.1.           Engagement.  Each party agrees that the Servicer under
the Servicing Agreement is also engaged as Servicer under this Supplement for
the 2017-A Reference Pool and the 2017-A Exchange Note and will act as agent of
each Titling Company in the management and control of the Leases and Leased
Vehicles and for all other purposes in this Supplement and the Servicing
Agreement, and Ford Credit accepts the engagement.

 

Section 3.2.           Collection of Payments; Extensions and Amendments.  The
Servicer will use reasonable efforts to collect all payments due under each
Lease in the 2017-A Reference Pool. The Servicer may waive late payment charges
or other fees that may be collected in the ordinary course of servicing a
Lease.  The Servicer may grant extensions, refunds, rebates or adjustments on a
Lease or amend a Lease according to the Servicing Procedures.  However, if the
Servicer (a) grants a Payment Extension or Term Extension on a Lease in the
2017-A Reference Pool resulting in the final payment date of the Lease being
later than the Final Scheduled Payment Date of the most junior Class of Notes
issued by the Issuer or (b) modifies the amount of the Base Payment due on a
Lease, it will reallocate the Lease and the related Leased Vehicle to the
Revolving Facility Pool under Section 3.3, unless it is required to take the
action by law or court order.

 

Section 3.3.           Servicer’s Reallocation of Leases and Leased Vehicles.

 

(a)           Reallocation for Servicer Modifications.  If an extension or
modification of a Lease and Leased Vehicle is made that requires them to be
reallocated under Section 3.2, the Servicer will reallocate the Lease and Leased
Vehicle to the Revolving Facility Pool.

 

(b)           Reallocation for Breach of Servicer’s Obligations.  If a
Responsible Person of the Servicer has knowledge, or receives notice from the
Collateral Agent, the Depositor, the 2017-A Exchange Noteholder, the Owner
Trustee or the Indenture Trustee, of a breach of the Servicer’s obligations in
Section 3.3(e) or (f) of the Servicing Agreement that has a material adverse
effect on a Lease or Leased Vehicle, the Servicer will reallocate the Lease and
Leased Vehicle to the Revolving Facility Pool.

 

(c)           Reallocation for System Limitation or Inability to Service.  If
the Servicer, in its sole discretion, determines that as a result of a
receivables systems error or receivables systems limitation or for any other
reason the Servicer is unable to service a Lease according to the Servicing
Procedures and the terms of this Supplement and the Servicing Agreement, the
Servicer may reallocate the Lease and Leased Vehicle to the Revolving Facility
Pool.

 

(d)           Reallocation for Disaster Extension Offers.  If the Servicer
offers Payment Extensions to Lessees located in a major disaster area as
declared by the Federal Emergency Management Agency before the Closing Date and
a Lessee accepts the offered Payment Extensions which results in the related
Lease being extended for a total of more than three months, the Servicer will
reallocate the related Lease and Leased Vehicle to the Revolving Facility Pool.

 

(e)           Reallocation of Leases and Leased Vehicles; Payment of
Administrative Reallocation Amount.  For any reallocation of a Lease and Leased
Vehicle by the Servicer under this Section 3.3, the Servicer will reallocate the
Lease and Leased Vehicle by paying the

 

2

--------------------------------------------------------------------------------


 

Administrative Reallocation Amount on the Business Day before the Payment Date
(or, with satisfaction of the Rating Agency Condition, on the Payment Date)
related to the Collection Period in which the Servicer made the extension or
modification on the Lease, has knowledge or receives notice of the breach or
determines the need for reallocation or, at the Servicer’s option, on or before
the following Payment Date, unless the breach is cured in all material respects
before that Payment Date.  If Ford Credit is the Servicer, it may pay any
Administrative Reallocation Amounts according to Section 4.3(c).

 

(f)            Reallocation of Leases and Leased Vehicles.  When the Servicer’s
payment of the Administrative Reallocation Amount for a Lease and Leased Vehicle
is included in Exchange Note Available Funds for a Payment Date, the Lease and
Leased Vehicle will be deemed to have been reallocated to the Revolving Facility
Pool, effective as of the last day of the Collection Period before the related
Collection Period.  After the reallocation, the Servicer will mark its
receivables systems to indicate that the lease and leased vehicle is no longer a
Lease and Leased Vehicle in the 2017-A Reference Pool.

 

(g)           No Obligation to Investigate.  None of the Servicer, the
Collateral Agent, the Issuer, the Owner Trustee, the Indenture Trustee, the
Sponsor, the Depositor or the Administrator will be obligated to investigate
whether a breach or other event has occurred that would require the reallocation
of any Lease and Leased Vehicle under this Section 3.3 or whether any Lease and
Leased Vehicle is required to be reallocated under this Section 3.3.

 

(h)           Reallocation is Sole Remedy.  The sole remedy of the Collateral
Agent, the Depositor, the 2017-A Exchange Noteholder, the Owner Trustee, the
Indenture Trustee and the Secured Parties for the occurrence of a condition
stated in Section 3.2 or a breach of a covenant made by the Servicer in
Section 3.3(e) or (f) of the Servicing Agreement is the Servicer’s reallocation
of the Lease and the Leased Vehicle to the Revolving Facility Pool under this
Section 3.3.

 

Section 3.4.           Servicer Reports and Compliance Statements.

 

(a)           Monthly Reports.

 

(i)    Investor Report.  At least two Business Days before each Payment Date,
the Servicer will deliver to the Depositor, the Issuer, the Indenture Trustee,
the Note Paying Agent, the Administrator and the Rating Agencies a servicing
report substantially in the form of Exhibit A (the “Monthly Investor Report”)
for that Payment Date and the related Collection Period.  A Responsible Person
of the Servicer will certify that the information in the Monthly Investor Report
is accurate in all material respects.  The Servicer will include the disclosure
required by Rule 4(c)(1)(ii) of Regulation RR in the first Monthly Investor
Report.

 

(ii)   Asset-Level Information.  On or before the 15th day following each
Payment Date, the Servicer will prepare a Form ABS-EE, including an asset data
file and asset-related document containing the asset-level information for each
Lease and Leased Vehicle for the prior Collection Period as required by Item 1A
of Form 10-D.

 

3

--------------------------------------------------------------------------------


 

(b)           Annual Statement of Compliance.  The Servicer will deliver to the
Depositor, the Issuer, the Indenture Trustee, the Administrator and the Rating
Agencies within 90 days after the end of each year, starting with the year after
the Closing Date, an Officer’s Certificate signed by a Responsible Person of the
Servicer, stating that (i) a review of the Servicer’s activities during the
prior year and of its performance under this Supplement and the Servicing
Agreement has been made under the Responsible Person’s supervision and (ii) to
the Responsible Person’s knowledge, based on the review, the Servicer has
fulfilled in all material respects all of its obligations under this Supplement
and the Servicing Agreement throughout the prior year or, if there has been a
failure to fulfill any obligation in any material respect, stating each failure
known to the Responsible Person and the nature and status of the failure.  A
copy of this Officer’s Certificate  may be obtained by any Noteholder or Note
Owner by request to the Indenture Trustee.

 

(c)           Report on Assessment of Compliance with Servicing Criteria and
Attestation.  The Servicer will:

 

(i)    deliver to the Depositor, the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies, a report on its assessment of compliance
with the minimum servicing criteria during the prior year, including disclosure
of any material instance of non-compliance identified by the Servicer, as
required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB; and

 

(ii)   cause a firm of registered public accountants to deliver an attestation
report on the assessment of compliance with the minimum servicing criteria that
(A) satisfies the requirements of Rule 13a-18 or 15d-18 under the Exchange Act,
as applicable, (B) complies with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and (C) indicates that the firm  is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act.

 

These reports will be delivered within 90 days after the end of each year,
starting in the year after the Closing Date.  A copy of these reports may be
obtained by any Noteholder or Note Owner by request to the Indenture Trustee.

 

(d)           Termination of Reporting Obligation.  The Servicer’s obligation to
deliver or cause the delivery of reports under this Section 3.4 will terminate
on payment in full of the Notes.

 

Section 3.5.           Notices Under Servicing Agreement.

 

(a)           Notices and Certificates Under Servicing Agreement.  The Servicer
will deliver each notice or certificate received by it or delivered by it under
the Servicing Agreement relating to this Supplement or the 2017-A Reference Pool
to the Issuer, the Indenture Trustee and the Administrator within five Business
Days of receipt or delivery by the Servicer.

 

(b)           Notice of Merger or Consolidation.  The Servicer will notify the
Exchange Noteholder and the Rating Agencies of any merger, consolidation,
succession or assignment under Section 7.7 of the Servicing Agreement.

 

(c)           Notice of Reference Pool Servicer Termination Event.  The Servicer
will notify the Depositor, the Issuer, the Indenture Trustee, the Administrator
and the Rating Agencies of any

 

4

--------------------------------------------------------------------------------


 

Reference Pool Servicer Termination Event for the 2017-A Reference Pool or any
event that with the giving of notice or lapse of time, or both, would become a
Reference Pool Servicer Termination Event for the 2017-A Reference Pool, no
later than five Business Days after a Responsible Person of the Servicer has
knowledge of the event.

 

Section 3.6.           Sarbanes-Oxley Certificates.  If directed by the
Administrator, the Servicer will prepare, execute and deliver all certificates
or other documents required to be delivered by the Issuer under the
Sarbanes-Oxley Act of 2002.

 

Section 3.7.           Securities and Exchange Commission Filings.  To the
extent permitted by law, the Servicer is authorized to execute and, on the
request of the Issuer or the Administrator, will prepare, execute and file, on
behalf of the Issuer, any Securities and Exchange Commission filings required to
be filed by the Issuer under Section 7.3 of the Indenture.

 

Section 3.8.           Review of Servicer’s Records.  The Servicer will maintain
records and documents relating to its performance under this Supplement and the
Servicing Agreement according to its customary business practices.  On
reasonable request not more than once during any year, the Servicer will give
the Issuer, the Depositor, the Administrator, the Owner Trustee and the
Indenture Trustee (or their representatives) access to the records and documents
to conduct a review of the Servicer’s performance under this Supplement and the
Servicing Agreement.  Any access or review will be conducted at the Servicer’s
offices during its normal business hours at a time reasonably convenient to the
Servicer and in a manner that will minimize disruption to its business
operations.  Any access or review will be subject to the Servicer’s
confidentiality and privacy policies.

 

Section 3.9.           Servicer’s Authorized and Responsible Persons.  On or
before the Closing Date, the Servicer will notify the Indenture Trustee and the
Owner Trustee of each Person who (a) is authorized to give instructions and
directions to the Indenture Trustee and the Owner Trustee on behalf of the
Servicer and (b) is a Responsible Person for the Servicer.  The Servicer may
change such Persons by notifying the Indenture Trustee and the Owner Trustee.

 

Section 3.10.         Servicer’s Fees.

 

(a)           Reference Pool Servicing Fee.  As compensation for performing its
obligations under the Servicing Agreement and this Supplement relating to the
2017-A Reference Pool, the Servicer will be paid the Reference Pool Servicing
Fee.

 

(i)    The “Reference Pool Servicing Fee” will, for a Collection Period, be an
amount equal to the sum of (A) the product of: (1) one-twelfth of 1.00%; times
(2) the Pool Balance as of the last day of the prior Collection Period (or the
Cutoff Date for the first Collection Period), plus (B) the portion of the
Reference Pool Servicing Fee for the prior Collection Period, if any, that was
not paid on the related Payment Date.

 

(ii)   The Reference Pool Servicing Fee will be payable solely from, and the
right of the Servicer to receive the Reference Pool Servicing Fee will be
limited in recourse to, the 2017-A Collections and other amounts applied to the
payment of that fee under the Exchange Note Supplement.

 

5

--------------------------------------------------------------------------------


 

(b)           Lease Administration Amounts.  As additional compensation for
performing its obligations under the Servicing Agreement and this Supplement and
as reimbursement for costs and expenses incurred in performing its obligations,
the Servicer will be entitled to retain for its own account Lease Administration
Amounts (or to withdraw and retain Lease Administration Amounts that
nevertheless have been deposited in the Exchange Note Collection Account). 
Lease Administration Amounts are the property of the Servicer.

 

(c)           Administration Fee.  As compensation for the performance of its
obligations under the Servicing Agreement and this Supplement relating to the
servicing of the 2017-A Exchange Note, the Servicer will be entitled to the
Administration Fee, payable according to the Exchange Note Supplement.

 

Section 3.11.         Servicer’s Expenses.  If Ford Credit is the Servicer, it
may retain for its own account 2017-A Collections to the extent of reimbursable
amounts under Section 3.8 of the Servicing Agreement for the 2017-A Reference
Pool.

 

ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

 

Section 4.1.           Bank Accounts

 

(a)           Establishment of Bank Accounts.  On or before the Exchange Note
Issuance Date, the Servicer will establish the following segregated trust
accounts at a Qualified Institution (initially the corporate trust department of
U.S. Bank National Association), each in the name “U.S. Bank National
Association, as Indenture Trustee, as secured party for Ford Credit Auto Lease
Trust 2017-A”, to be designated as follows:

 

(i)            “Exchange Note Collection Account” with account number 189435000;

 

(ii)           “Collection Account” with account number 189435001; and

 

(iii)          “Reserve Account” with account number 189435002.

 

(b)           Control of the Bank Accounts.  Each of the Bank Accounts will be
under the control of the Indenture Trustee so long as the Bank Accounts remain
subject to the Lien of the Indenture, except that the Servicer may make deposits
to and direct the Indenture Trustee to make deposits to or withdrawals from the
Bank Accounts according to the Transaction Documents.  The Servicer may direct
the Indenture Trustee to withdraw from the Exchange Note Collection Account and
pay to the Servicer or as directed by the Servicer amounts that are not Exchange
Note Available Funds for a Collection Period or that were deposited in the
Exchange Note Collection Account in error.  After the Notes are paid in full and
the Bank Accounts are released from the Lien of the Indenture, the Exchange Note
Collection Account will be under the control of the Collateral Agent, the
Collection Account will be under the control of the Servicer and the Reserve
Account will be under the control of the Depositor.  Following the payment in
full of the 2017-A Exchange Note, the Exchange Note Collection Account will be
under the control of the Borrowers.

 

(c)           Benefit of Accounts; Deposits and Withdrawals.  The Bank Accounts
and all cash, money, securities, investments, financial assets and other
property deposited in or credited to them

 

6

--------------------------------------------------------------------------------


 

will be held by the Indenture Trustee (i) until the payment in full of the Notes
and the release of the Bank Accounts from the Lien under the Indenture, as
secured party for the benefit of the Secured Parties, (ii) then, until the
payment in full of the 2017-A Exchange Note, as agent of the Collateral Agent
and (iii) then, as agent of the Borrowers.  All deposits to and withdrawals from
the Bank Accounts will be made according to the Transaction Documents.

 

(d)           Maintenance of Accounts.  If an institution maintaining the Bank
Accounts ceases to be a Qualified Institution, the Servicer will, with the
Indenture Trustee’s assistance as necessary, move the Bank Accounts to a
Qualified Institution within 30 days.

 

(e)           Compliance.  Each Bank Account will be subject to the Account
Control Agreement or the Titling Company Account Control Agreement.  The
Servicer will ensure that the Account Control Agreement and the Titling Company
Account Control Agreement require the Qualified Institution maintaining the Bank
Accounts to comply with “entitlement orders” (as defined in Section 8-102 of the
UCC) from the Indenture Trustee without further consent of the Issuer, if the
Notes are Outstanding, or the Borrowers, if the 2017-A Exchange Note is
Outstanding, and to act as a “securities intermediary” according to the UCC.

 

Section 4.2.           Investment of Funds in Bank Accounts.

 

(a)           Permitted Investments.  If no Default, Event of Default or
Exchange Note Default has occurred and is continuing, the Servicer may instruct
the Indenture Trustee to invest any funds in the Bank Accounts in Permitted
Investments and, if investment instructions are received, the Indenture Trustee
will direct the Qualified Institution maintaining the Bank Accounts to invest
the funds in the Bank Accounts in those Permitted Investments.  The investment
instructions  from the Servicer may be in the form of a standing instruction. 
If (i) the Servicer fails to give investment instructions for any funds in a
Bank Account to the Indenture Trustee by 11:00 a.m. New York time (or other time
as may be agreed by the Indenture Trustee) on the Business Day before a Payment
Date or (ii) the Qualified Institution receives notice from the Indenture
Trustee that a Default, Event of Default or Exchange Note Default has occurred
and is continuing for the Notes or the 2017-A Exchange Note, the Qualified
Institution will invest and reinvest funds in the Bank Accounts according to the
last investment instructions received, if any.  If no prior investment
instructions have been received or if the instructed investments are no longer
available or permitted, the Indenture Trustee will notify the Servicer and
request new investment instructions, and the funds will remain uninvested until
new investment instructions are received.  The Servicer may direct the Indenture
Trustee to consent, vote, waive or take any other action, or not to take any
action, on any matters available to the holder of the Permitted Investments.

 

(b)           Maturity of Investments.  Any Permitted Investments of funds in
the Bank Accounts (or any reinvestments of the Permitted Investments) for a
Collection Period must mature, if applicable, and be available no later than the
Business Day before the related Payment Date.  However, funds in the Reserve
Account may be invested in Permitted Investments that will not mature or be
available before the related Payment Date if the Rating Agency Condition has
been satisfied for the investment.  Any Permitted Investments with a maturity
date will be held to their maturity, except that such Permitted Investments may
be sold or disposed of before their maturity (i) if they relate to funds in the
Reserve Account required to satisfy the Reserve Account Draw Amount on a Payment
Date or (ii) in connection with the sale or liquidation of the Leases

 

7

--------------------------------------------------------------------------------


 

and Leased Vehicles following an Exchange Note Default under Section 6.6(a) of
the Credit and Security Agreement.

 

(c)           No Liability for Investments.  None of the Depositor, the
Servicer, the Indenture Trustee or the Qualified Institution maintaining any
Bank Account will be liable for the selection of Permitted Investments or for
investment losses incurred on Permitted Investments (other than in the capacity
as obligor, if applicable).

 

(d)           Continuation of Liens in Investments.  The Servicer will not
direct the Indenture Trustee to make any investment of any funds or to sell any
investment held in the Bank Account unless the security interest Granted and
perfected in the account in favor of the Indenture Trustee will continue to be
perfected in the investment or the proceeds of the sale without further action
by any Person.

 

(e)           Investment Earnings.  The Servicer will receive investment
earnings (net of losses and investment expenses) on funds in the Bank Accounts
as additional compensation for the servicing of the Leases and Leased Vehicles. 
The Servicer will direct the Indenture Trustee to withdraw the investment
earnings and distribute them to the Servicer on each Payment Date.

 

Section 4.3.           Deposits and Payments.

 

(a)           Exchange Note Issuance Date Deposit.  On the Exchange Note
Issuance Date, the Servicer will deposit in the Exchange Note Collection Account
an amount equal to the sum of (i) the Cutoff Date Payahead Amount and (ii) all
Active Lease Proceeds, Terminating Lease Proceeds and Closed Lease Proceeds
(excluding Recoveries) received and applied on the Leases during the period from
the Cutoff Date to two Business Days before the Exchange Note Issuance Date.

 

(b)           Deposit of Collections.

 

(i)    If the Servicer’s short term unsecured debt is not rated at least the
Monthly Deposit Required Ratings or a Reference Pool Servicer Termination Event
for the 2017-A Reference Pool occurs, the Servicer will deposit in the Exchange
Note Collection Account all Active Lease Proceeds, Terminating Lease Proceeds
and Closed Lease Proceeds (excluding Recoveries) received and applied on the
Leases within two Business Days after application.

 

(ii)   If the Servicer is Ford Credit and Ford Credit’s short term unsecured
debt is rated at least “F1” by Fitch and “A-1” by Standard & Poor’s (the
“Monthly Deposit Required Ratings”), Ford Credit may deposit all Active Lease
Proceeds, Terminating Lease Proceeds and Closed Lease Proceeds (excluding
Recoveries) received and applied on the Leases in the Exchange Note Collection
Account on the Business Day before each Payment Date or, with satisfaction of
the Rating Agency Condition, on each Payment Date.

 

(iii)  The Servicer may deposit in the Exchange Note Collection Account all
Administrative Reallocation Amounts, Active Lease Advances, Payment Extension
Fees and Recoveries received and applied in a Collection Period on the Business
Day before the related Payment Date or, with satisfaction of the Rating Agency
Condition, on the related Payment Date.

 

8

--------------------------------------------------------------------------------


 

(c)           Reconciliation of Deposits.  If Ford Credit is the Servicer and
for any Payment Date, the sum of (i) 2017-A Collections for the Collection
Period, plus (ii) Administrative Reallocation Amounts for the Payment Date,
exceeds the amounts deposited under Section 4.3(b) for the Collection Period,
Ford Credit will deposit an amount equal to the excess into the Collection
Account on the Business Day before the Payment Date or, with satisfaction of the
Rating Agency Condition, on the Payment Date.  If, for any Payment Date, the
amounts deposited under Section 4.3(b) for the Collection Period exceed the sum
of (i) 2017-A Collections for the Collection Period, plus (ii) Administrative
Reallocation Amounts for the Payment Date, the Indenture Trustee will pay to
Ford Credit an amount equal to the excess within two Business Days of Ford
Credit’s direction, but no later than the Payment Date.  If requested by the
Indenture Trustee, Ford Credit will provide reasonable supporting details for
its calculation of the amounts to be deposited or paid under this
Section 4.3(c).

 

(d)           Net Deposits.  Ford Credit may make the deposits and payments
required by Section 4.3(b) net of Reference Pool Servicing Fees to be paid to
Ford Credit for the Collection Period, Advance Reimbursement Amounts the
Servicer is permitted to retain under Section 4.4(b) and amounts the Servicer is
permitted to retain or be reimbursed for under Section 3.10.  The Servicer will
account for all deposits and payments in the Monthly Investor Report as if the
amounts were deposited and/or paid separately.

 

(e)           No Segregation.  Pending deposit in the Exchange Note Collection
Account, the Servicer is not required to segregate 2017-A Collections or
Payaheads from its own funds.

 

Section 4.4.           Advances.

 

(a)           Advances by Servicer.  The Servicer may, at its option, make an
advance for each Active Lease other than an Advance Payment Plan Lease and each
Collection Period if the Base Payment exceeds the sum of (i) Active Lease
Proceeds (which may be positive or negative) plus (ii) the Payahead Draw, by
depositing the amount of the excess (equal to the Active Lease Advance) in the
Exchange Note Collection Account on the Business Day before the related Payment
Date or, with satisfaction of the Rating Agency Condition, on that Payment
Date.  However, the Servicer will only make Active Lease Advances on a Lease if
the Servicer, in its sole discretion, determines that the advances will be
recoverable from subsequent 2017-A Collections (whether relating to the Lease
and Leased Vehicle or another Lease or Leased Vehicle) under Section 4.3(b).

 

(b)           Reimbursement for Outstanding Advances.  During each Collection
Period, the Servicer will be reimbursed for any outstanding Advance Balance on a
Lease for the prior Collection Period (or, for the first Collection Period, as
of the Cutoff Date) by retaining the following amounts (the “Advance
Reimbursement Amount”) in the following order of priority:

 

(i)    first, if the Lease is an Active Lease in the Collection Period, an
amount equal to the lesser of (A) the sum of (1) Active Lease Proceeds, plus
(2) the Administrative Reallocation Amount, if any, minus (3) the Base Payment,
in each case for the Lease and the Collection Period and (B) the Advance
Balance;

 

9

--------------------------------------------------------------------------------


 

(ii)   second, if the Lease is a Terminating Lease or a Closed Lease in the
Collection Period, an amount equal to the lesser of (A) the sum of (1) the
Terminating Lease Proceeds, plus (2) the Closed Lease Proceeds, plus (3) the
Administrative Reallocation Amount, if any, in each case for the Lease and the
Collection Period and (B) the Advance Balance; and

 

(iii)  third, on and after the Collection Period that includes the Closed Date
for the Lease, an amount equal to the lesser of (A) the sum of Active Lease
Proceeds, Terminating Lease Proceeds, Closed Lease Proceeds and Administrative
Reallocation Amounts (in each case not relating to the Lease) for the Collection
Period and (B) the excess, if any, of (1) the Advance Balance over (2) the
amount retained by the Servicer under Section 4.3(b)(ii) for the current
Collection Period.

 

(c)           Direction for Reimbursement.  The Servicer may direct the
Indenture Trustee, if the Notes are Outstanding, and then, the Collateral Agent,
to withdraw from the Exchange Note Collection Account and pay to the Servicer
any amounts the Servicer is entitled to retain under this Section 4.4(c) if
those amounts have been deposited in the Exchange Note Collection Account.

 

Section 4.5.           Payment of Advances.  If a successor Servicer is
appointed under the Servicing Agreement, the predecessor Servicer will be
entitled to be reimbursed for the Advance Balances outstanding on the date of
resignation or termination of the predecessor Servicer.  Advance Reimbursement
Amount for a Lease will be applied (a) first, to the Advance Balances
outstanding on the date of resignation or termination of the predecessor
Servicer and (b) second, to any remaining Advance Balances.

 

Section 4.6.           Reserve Account Draw Amount.  At least two Business Days
before each Payment Date, the Servicer will calculate the Reserve Account Draw
Amount for the Payment Date and will direct the Indenture Trustee to withdraw
the amount, if any, from the Reserve Account and deposit it in the Exchange Note
Collection Account.

 

Section 4.7.           Direction to Indenture Trustee for Distributions.  At
least two Business Days before a Payment Date, the Servicer will direct the
Indenture Trustee (based on the most recent Monthly Investor Report) to make the
withdrawals, deposits, distributions and payments required to be made on the
Payment Date under Section 5.1 of the Exchange Note Supplement, Section 8.2 of
the Indenture and Section 4.3(c) of this Agreement.

 

ARTICLE V
SERVICER

 

Section 5.1.           Servicer’s Representations and Warranties.  The Servicer
has made the representations and warranties in Section 6.1 of the Servicing
Agreement, which representations and warranties (i) the Lender, the Titling
Companies and the Collateral Agent have relied on, and the Depositor and the
Issuer will rely on in acquiring the 2017-A Exchange Note, and (ii) are remade
as of the Exchange Note Issuance Date and will survive the sale and assignment
of the 2017-A Exchange Note by Ford Credit to the Depositor and by the Depositor
to the Issuer and the pledge of the 2017-A Exchange Note by the Issuer to the
Indenture Trustee under the Indenture.

 

10

--------------------------------------------------------------------------------


 

Section 5.2.           Indemnities of Servicer.

 

(a)           Indemnification under Servicing Agreement.  In addition to the
Indemnified Persons listed in Section 6.3(a) of the Servicing Agreement, the
Servicer will also indemnify the Issuer, the Owner Trustee and the Indenture
Trustee as “Indemnified Persons” under that Section.

 

(b)           Indemnification for Servicing.  The Servicer will indemnify each
Titling Company, each Holding Company, the Administrative Agent, the Collateral
Agent, the Lender, the Issuer, the Owner Trustee, the Indenture Trustee, the
2017-A Exchange Noteholder and their officers, directors, employees and agents
(each, an “Indemnified Person”) for all fees, expenses, losses, damages and
liabilities resulting from the Servicer’s (including in its capacity as
Custodian) willful misconduct, bad faith or negligence in performing its
obligations under the Transaction Documents (including the fees and expenses of
defending themselves against any loss, damage or liability and any fees and
expenses incurred in connection with any proceedings brought by the Indemnified
Person to enforce the Servicer’s indemnification obligations).

 

(c)           Proceedings.  If an Indemnified Person receives notice of a
proceeding against it, the Indemnified Person will, if a claim will be made
against the Servicer under this Section 5.2, promptly notify the Servicer of the
proceeding.  The Servicer may participate in and assume the defense and
settlement of a proceeding at its expense.  If the Servicer notifies the
Indemnified Person of its intention to assume the defense of the proceeding with
counsel reasonably satisfactory to the Indemnified Person, and so long as the
Servicer assumes the defense of the proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Servicer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Servicer and the Indemnified Person.  If there is a
conflict, the Servicer will pay the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

 

(d)           Survival of Obligations.  The Servicer’s obligations under this
Section 5.2, for the period it was the Servicer, will survive the Servicer’s
resignation or termination, the termination of this Supplement, the resignation
or removal of the Owner Trustee or the Indenture Trustee and the termination of
the Issuer.

 

(e)           Repayment.  If the Servicer makes a payment to an Indemnified
Person under this Section 5.2 and the Indemnified Person later collects from
others any amounts for which the payment was made, the Indemnified Person will
promptly repay those amounts to the Servicer.

 

Section 5.3.           Reference Pool Servicer Termination Events.  The
Reference Pool Servicer Termination Events applicable to the 2017-A Reference
Pool are as stated in Section 7.3(a) of the Servicing Agreement.  There are no
additional Reference Pool Servicer Termination Events for the 2017-A Reference
Pool.

 

Section 5.4.           Servicer May Own Exchange Note and Notes.  The Servicer
and any Affiliate of the Servicer may, in its individual or other capacity,
become the owner or pledgee of the 2017-A Exchange Note and the Notes with the
same rights as it would have if it were not the Servicer or an Affiliate of the
Servicer, except as otherwise stated in any Transaction Document.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI
TERMINATION

 

Section 6.1.           Clean-Up Call.

 

(a)           Servicer Option.  If the aggregate Note Balance on the last day of
a Collection Period is equal to or less than 5% of the initial aggregate Note
Balance, the Servicer will have the option to purchase the 2017-A Exchange Note
in whole but not in part on the related Payment Date.  The Servicer may exercise
its option to purchase the 2017-A Exchange Note by (i) notifying the Collateral
Agent, the Borrowers, the Owner Trustee, the Administrative Agent, the Indenture
Trustee and the Rating Agencies at least ten days before the related Payment
Date (which Payment Date will be the Exchange Note Purchase Date) and
(ii) depositing in the Exchange Note Collection Account an amount equal to the
Exchange Note Purchase Price on the Business Day before the Exchange Note
Purchase Date (or, with satisfaction of the Rating Agency Condition, on the
Exchange Note Purchase Date).  However, the Servicer may not exercise its option
to purchase the 2017-A Exchange Note unless the sum of (i) the Exchange Note
Purchase Price and (ii) the amount in the Exchange Note Collection Account for
the related Collection Period, is greater than or equal to the sum of (A) the
Note Redemption Price for the Notes and (B) all other amounts payable by the
Issuer under the Transaction Documents.

 

(b)           Cancellation and Reallocation.  If the Servicer and the Lender
under the Credit and Security Agreement are the same entity, on purchase of the
2017-A Exchange Note by the Servicer under Section 6.1(a), the Servicer may, on
notice to the Borrowers, the Lender, the Collateral Agent and the Administrative
Agent, direct that the 2017-A Exchange Note be cancelled by the Lender and the
Leases and related Leased Vehicles be reallocated to the Revolving Facility Pool
by the Collateral Agent.

 

Section 6.2.           Termination of Servicing Supplement.  This Supplement
will terminate when the Servicing Agreement terminates, and may also be
terminated by the Servicer or the Titling Companies at any time after the
payment in full or cancellation of the 2017-A Exchange Note.

 

ARTICLE VII
OTHER AGREEMENTS

 

Section 7.1.           No Petition.  Each party agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all Secured Obligations, including all Exchange
Notes, and any other Securities, (b) all securities issued by the Depositor or
by a trust for which the Depositor was a depositor or (c) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) either Titling Company or either Holding Company, (ii) the
Depositor or (iii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar law.  This Section 7.1 will survive the termination of
this Supplement.

 

Section 7.2.           Conflict with Servicing Agreement.  If there is a
conflict between this Supplement and the Servicing Agreement, this Supplement
will govern for the 2017-A Reference Pool only.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1.           Amendments.  This Supplement may be amended according to
Section 9.1 of the Servicing Agreement.  Promptly on the execution of an
amendment to this Supplement or the Servicing Agreement, (a) the Servicer will
deliver a copy of the amendment to the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies and (b) the Indenture Trustee will notify
each Noteholder of the substance of the amendment.

 

Section 8.2.           Benefit of Agreement; Third-Party Beneficiaries.  The
Servicing Agreement and this Supplement are for the benefit of and will be
binding on the parties and their permitted successors and assigns.  The 2017-A
Exchange Noteholder, the Owner Trustee and the Indenture Trustee for the benefit
of the Secured Parties will be third-party beneficiaries of this Supplement and
may enforce this Supplement against the Servicer.  No other Person will have any
right or obligation under this Supplement.

 

Section 8.3.           GOVERNING LAW.  THIS SUPPLEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.4.           Severability.  If a part of this Supplement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Supplement and will in no way affect the validity, legality or
enforceability of the remaining Supplement.

 

Section 8.5.           Headings.  The headings in this Supplement are included
for convenience and will not affect the meaning or interpretation of this
Supplement.

 

Section 8.6.           Counterparts.  This Supplement may be executed in
multiple counterparts.  Each counterpart will be an original and the
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

13

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Servicer for the Collateral Specified Interests and
the 2017-A Reference Pool and as Lender

 

 

 

 

By:

 

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

CAB EAST LLC,

 

 

acting for its series of limited liability company
interests designated as the “Collateral Specified
Interest,” as a Titling Company

 

 

 

By:

 

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

CAB WEST LLC,

 

 

acting for its series of limited liability company
interests designated as the “Collateral Specified
Interest,” as a Titling Company

 

 

 

By:

 

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

HTD LEASING LLC,

 

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Servicing Supplement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Monthly Investor Report

 

Ford Credit Auto Lease Trust 2017-A
Monthly Investor Report

 

Payment Date
Collection Period
Transaction Month

 

Additional information about the structure, cashflows, defined terms and parties
for this transaction can be found in the prospectus, available on the SEC
website (http://www.sec.gov) under the registration number 333-208514 and at
http://www.fordcredit.com/institutionalinvestments/index.jhtml.

 

I. SUMMARY

 

 

 

Initial Balance

 

Beginning of
Period Balance

 

End of Period
Balance

 

End of Period
Factor

 

 

 

 

 

 

 

 

 

 

 

2017-A Reference Pool Balance

 

 

 

 

 

 

 

 

 

Total Note Balance

 

 

 

 

 

 

 

 

 

Total Overcollateralization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2017-A Exchange Note Balance

 

 

 

 

 

 

 

 

 

2017-A Exchange Note Overcollateralization

 

 

 

 

 

 

 

 

 

 

Overcollateralization

 

 

 

Beginning of
Period

 

End of Period

 

2017-A Reference Pool Balance as a % of Total Note Balance

 

 

 

 

 

2017-A Reference Pool Balance as a % of 2017-A Exchange Note Balance

 

 

 

 

 

 

 

 

Note Interest Rate

 

Initial Balance

 

Beginning of
Period Balance

 

End of Period
Balance

 

End of Period
Factor

 

Class A-1 Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Payments

 

Interest Payments

 

Total Payments

 

 

 

Actual

 

per  $1000 Face

 

Actual

 

per $1000 Face

 

Actual

 

per $1000 Face

 

Class A-1 Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EA-1

--------------------------------------------------------------------------------


 

II. POOL INFORMATION

 

 

 

Lease Balance

 

Securitization Value

 

Residual Portion of
Securitization Value

 

 

 

 

 

 

 

 

 

2017-A Reference Pool Balance

 

 

 

 

 

 

 

Beginning of Period

 

 

 

 

 

 

 

Change

 

 

 

 

 

 

 

End of Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residual Portion of Securitization Value as % of Securitization Value at end of
period

 

 

 

 

 

 

 

 

 

 

At Cutoff Date

 

Terminations in
Prior Periods

 

Beginning of
Period

 

Terminations in
Current Period

 

End of Period

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Weighted Average Remaining Term to Maturity in Months

 

 

 

 

 

 

 

Beginning of Period

 

End of Period

 

 

Delinquent Leases

 

 

 

Number of Leases

 

Securitization Value

 

% of End of Period
Reference Pool
Balance

 

 

 

 

 

 

 

 

 

31 – 60 Days Delinquent

 

 

 

 

 

 

 

61 – 90 Days Delinquent

 

 

 

 

 

 

 

91 –120 Days Delinquent

 

 

 

 

 

 

 

Over 120 Days Delinquent

 

 

 

 

 

 

 

Total Delinquent Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delinquency Trigger: [Y/N]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepayment Speed

 

Current Period

 

Cumulative

 

 

 

 

III.  EXCHANGE NOTE COLLECTIONS AND DISTRIBUTIONS

 

Collections

 

Base Monthly Payments (Rent)

 

plus: Payoffs

 

plus: Other (including extension fees, excess charges, etc.)

 

minus: Payaheads

 

plus: Payahead Draws

 

plus: Advances

 

minus: Advance Reimbursement Amounts

 

plus: Net Sale Proceeds

 

plus: Recoveries

 

Total Collections

 

Reserve Account Draw Amount

 

Total Collections Plus

 

Reserve Account Draw Amounts

 

 

Exchange Note Distributions

 

 

 

Amount Due

 

Amount Paid

 

Remaining
Available Funds

 

Shortfall

 

Ref Pool Servicing Fee and Adv Reimbursement

 

 

 

 

 

 

 

 

 

2017-A Exchange Note Interest Payment

 

 

 

 

 

 

 

 

 

Shortfall Payment (to cover Notes)

 

 

 

 

 

 

 

 

 

Reserve Account Deposit

 

 

 

 

 

 

 

 

 

2017-A Exchange Note Principal Payment

 

 

 

 

 

 

 

 

 

Shared Amounts

 

 

 

 

 

 

 

 

 

Excess Exchange Note Amounts

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

EA-2

--------------------------------------------------------------------------------


 

IV. AVAILABLE FUNDS AND DISTRIBUTIONS

 

Available Funds

 

2017-A Exchange Note Interest Payment

2017-A Exchange Note Principal Payment

Shortfall Payment (to cover Notes)

Excess Exchange Note Amounts

Total

 

ABS Note Distributions

 

Amount Due

 

Amount Paid

 

Remaining
Available Funds

 

Shortfall

 

Trustee Fees and Expenses

 

 

 

 

 

 

 

 

 

Administration Fee

 

 

 

 

 

 

 

 

 

Class A-1 Interest

 

 

 

 

 

 

 

 

 

Class A-2a Interest

 

 

 

 

 

 

 

 

 

Class A-2b Interest

 

 

 

 

 

 

 

 

 

Class A-3 Interest

 

 

 

 

 

 

 

 

 

Class A-4 Interest

 

 

 

 

 

 

 

 

 

Total Class A Interest

 

 

 

 

 

 

 

 

 

First Priority Principal Payment

 

 

 

 

 

 

 

 

 

Class B Interest

 

 

 

 

 

 

 

 

 

Second Priority Principal Payment

 

 

 

 

 

 

 

 

 

Class C Interest

 

 

 

 

 

 

 

 

 

Specified Reserve Deposit

 

 

 

 

 

 

 

 

 

Regular Principal Payment

 

 

 

 

 

 

 

 

 

Additional Trustee Fee and Expenses

 

 

 

 

 

 

 

 

 

Remaining Funds to Holder of Residual Interest

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

V. RECONCILIATION OF ADVANCES AND PAYAHEADS

 

Advances

 

Beginning of Period Advance Balance

 

plus: Additional Advances

 

minus: Advance of Reimbursement Amounts

 

End of Period Advance Balance

 

 

 

Payaheads

 

Beginning of Period Payahead Balance

 

plus: Additional Payaheads

 

minus: Payahead Draws

 

End of Period Payahead Balance

 

 

VI.  RESERVE ACCOUNT

 

Beginning of Period Reserve Account Balance

 

minus: Reserve Account Draw

 

plus: Reserve Deposit from Exchange Note Distributions

 

plus: Reserve Deposit from Note Distributions

 

End of Period Reserve Account Balance

 

 

 

Memo: Required Reserve Amount

 

 

VII. OVERCOLLATERALIZATION INFORMATION

 

Targeted Overcollateralization Amount

Actual Overcollateralization Amount (EOP Pool Balance — EOP Note Balance)

 

EA-3

--------------------------------------------------------------------------------


 

VIII. LEASE TERMINATIONS

 

 

 

Number of Leases

 

Securitization Value

 

 

 

Current Period

 

Cumulative

 

Current Period

 

Cumulative

 

Retained Vehicles

 

 

 

 

 

 

 

 

 

Early Terminations

 

 

 

 

 

 

 

 

 

Standard Terminations

 

 

 

 

 

 

 

 

 

Total Retained

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Returned Vehicles

 

 

 

 

 

 

 

 

 

Early Terminations

 

 

 

 

 

 

 

 

 

Standard Terminations

 

 

 

 

 

 

 

 

 

Total Returned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charged Off /Repossessed Vehicles

 

 

 

 

 

 

 

 

 

Removals by Servicer and Other

 

 

 

 

 

 

 

 

 

Total Terminations

 

 

 

 

 

 

 

 

 

 

 

 

Current Period

 

Cumulative

 

Memo:   1) Removals of Leases Terminated in Prior Periods

                2) Number of Leases Scheduled to Terminate

 

 

 

 

 

Return Rate (Returned/Total Terminations)

 

 

 

 

 

Early Termination Rate (Early Terminations /Total Terminations)

 

 

 

 

 

                Note:  An Early Termination is a lease that terminates more than
three months prior to the month in which it is scheduled to terminate.

 

IX. GAIN (LOSS) CALCULATIONS

 

 

 

Number of Leases

 

Gain (Loss)

 

 

 

Current Period

 

Cumulative

 

Current Period

 

Cumulative

 

Gain (Loss) on Retained Vehicles

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

plus: Payahead draws

 

 

 

 

 

 

 

 

 

minus: Unreimbursed Advances

 

 

 

 

 

 

 

 

 

minus: Securitization Value of Retained Vehicles

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Gain (Loss) Per Retained Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gain (Loss) on Returned Vehicles

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

plus: Net Sale Proceeds

 

 

 

 

 

 

 

 

 

plus: Payahead Draws

 

 

 

 

 

 

 

 

 

minus: Unreimbursed Advances

 

 

 

 

 

 

 

 

 

minus: Securitization Value of Returned Vehicles

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Gain (Loss) Per Returned Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Gain (Loss) Charged Off / Repo Vehicles

 

 

 

 

 

 

 

 

 

Credit Gain (Loss) Per Charged Off / Repo Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recoveries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Gain (Loss) — Net of Recoveries

 

 

 

 

 

 

 

 

 

Average Gain (Loss) on all Retained, Returned, and Repossessed Vehicles  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Removals by Servicer and Other

 

 

 

 

 

 

 

 

 

Note: There is no Gain or Loss on Removals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memo: Residual Gain (Loss) on Returned Vehicles

 

 

 

 

 

 

 

 

 

Net Sale Proceeds

 

 

 

 

 

 

 

 

 

plus: Excess Wear and Use and Excess Mileage Assessed

 

 

 

 

 

 

 

 

 

minus: Residual Portion of Securitization Value

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Residual Gain (Loss) Per Returned Vehicle

 

 

 

 

 

 

 

 

 

 

EA-4

--------------------------------------------------------------------------------


 

 

 

Percent

 

Prior and Current Collection Periods Average Gain (Loss):

 

 

 

 

 

 

 

Ratio of Total Gain (Loss) to the Average Pool Balance (annualized)

 

 

 

Third Prior Collection Period

 

 

 

Second Prior Collection Period

 

 

 

Prior Collection Period

 

 

 

Current Collection Period

 

 

 

Four Month Average (Current and Prior Three Collection Periods)

 

 

 

 

 

 

 

Ratio of Cumulative Total Gain (Loss) for all Collection Periods to Initial Pool
Balance

 

 

 

 

X. CREDIT RISK RETENTION INFORMATION

 

The fair value of the Notes and the Residual Interest on the Closing Date is
summarized below.

 

 

 

Fair Value
(Mils.)

 

Fair Value
(%)

 

Class A notes

 

$

 

 

 

%

Class B notes

 

$

 

 

 

%

Class C notes

 

$

 

 

 

%

Residual Interest

 

$

 

 

 

%

Total

 

$

 

 

 

%

 

The Depositor must retain a Residual Interest with a fair value of at least 5%
of the aggregate value of the Notes and Residual Interest, or $[insert dollar
amount equal to 5% of the aggregate value of the Notes and Residual Interest],
according to Regulation RR.

 

[Description of material differences, if any, in methodology or key inputs and
assumptions.]

 

EA-5

--------------------------------------------------------------------------------


 

XI.  REPURCHASE  DEMAND ACTIVITY (RULE 15Ga-1)

 

[No activity to report]

 

 

 

 

 

 

 

Total Assets in ABS
by Originator

 

Assets That Were
Subject of Demand

 

Assets That Were
Reallocated or
Replaced

 

Assets Pending
Reallocation or
Replacement
(within cure period)

 

Demand in Dispute

 

Demand Withdrawn

 

Demand Rejected

 

Name of
Issuing
Entity

 

Check if
Registered

 

Name of
Originator

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

Retail Auto Leases:

 

Ford Credit Auto Lease Trust 2017-A

 

CIK#

 

 

 

Ford Motor Credit Company LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Most Recent Form ABS-15G for repurchase demand activity

 

Filed by:  Ford Motor Credit Company LLC

 

CIK#:  0000038009

 

Date:   February   , 20             

 

EA-6

--------------------------------------------------------------------------------


 

SERVICER CERTIFICATION

 

This report is accurate in all material respects.

 

Ford Motor Credit Company LLC

 

 

 

/s/

 

[Assistant Treasurer]

 

 

 

 

EA-7

--------------------------------------------------------------------------------